DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-14) in the reply filed on 12/14/2021 is acknowledged. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 9-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. [US 2012/0140194].
For claim 1, Bae teaches an exposure apparatus (see Fig. 3-7) comprising: a light source unit (210 and 220, see Fig. 3) which provides light for exposure and comprises micro light emitting diodes arranged in a matrix form (array micro LEDs, see [0050], Figs. 4 and 7); a 
For claim 14, Bae teaches an exposure apparatus (see Fig. 3-7) comprising: a light source unit (210 and 220, see Fig. 3) which provides light for exposure and comprises unit light emitting cells arranged in a matrix form (array micro LEDs, see [0050], Figs. 4 and 7); a substrate transfer unit (element inherent to support the substrate 250 below the light unit 210 and 220, see Fig. 3) which transfers a target substrate; and a control unit (230) which controls at least one of the light source unit (see [0046]) and the substrate transfer unit, wherein the control unit allocates coordinates or an address to each unit light emitting cell and individually controls an amount of light of each unit light emitting cell according to a preset pattern based on the coordinates or the address (the exposure pattern by varying on/off of the light beams 242 emitted from the light source array 210, see [0046]).
For claim 2, Bae teaches each micro light emitting diode has a size of 100 µm or less (15 µm, see [0066] and Fig. 7).
For claim 5, Bae teaches the light source unit (see Fig. 3) comprises: a light source unit substrate (214) which supports the micro light emitting diodes; and an optical system (220) which is disposed under the light source unit substrate.
For claim 9, Bae teaches the optical system comprises micro lenses (222, see [0051]).
For claim 10, Bae teaches a distance between the light source unit and the target substrate loaded on the substrate transfer unit during exposure is about 500 µm or less (d = 250 µm or increased, see [0011] and [0047]).
For claim 11, Bae teaches the control unit individually controls on or off of each micro light emitting diode (the exposure pattern by varying on/off of the light beams 242 emitted from the light source array 210, see [0046]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Lee et al. [US 2018/0040774].
For claims 6 and 7, Bae fails to teach each micro light emitting diode comprises: a first semiconductor layer which is disposed on the light source unit substrate; an active layer which is disposed on the first semiconductor layer; a second semiconductor layer which is disposed on the active layer; and a reflector which has an open lower side and surrounds the first semiconductor layer, the active layer and the second semiconductor layer, wherein the reflector becomes wider toward a bottom, and side surfaces of the reflector are inclined at an angle within a range of 40 to 90 degrees.
Lee teaches each micro light emitting diode (see Figs. 5A-5M) comprises: a first semiconductor layer (517) which is disposed on the light source unit substrate; an active layer (516) which is disposed on the first semiconductor layer; a second semiconductor layer (515) 
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the construction of the micro LED as taught by Lee in the micro LED construction as taught by Bae in order to manufacture a vertical type micro light-emitting diode that can have good luminous efficiency.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Liu et al. [US 2009/0002669].
For claim 8, Bae fails to teach the light source unit further comprises a light blocking member which is disposed along a boundary between the micro light emitting diodes on the light source unit substrate.
Liu teaches the light source unit further comprises a light blocking member (baffles 26, see [0015] and Fig. 2) which is disposed along a boundary between the micro light emitting diodes on the light source unit substrate.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the blocking member as taught by Liu in the micro LED array as taught by Bae in order to reduce light at higher angles from reaching the substrate and degrading exposure quality.
	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Olszak et al. [US 2004/0057120].
	For claims 12 and 13, Bae fails to teach the control unit individually controls a driving time of each micro light emitting diode, wherein the control unit controls the light source unit to output a first preset pattern for a first preset time and controls the light source unit to output a second preset pattern different from the first preset pattern when determining that the first preset time has elapsed.
Olszak teaches the control unit individually controls a driving time of each micro light emitting diode (computer controls pixel trigger a time Δt based on image data, see Fig. 1 and [0040]-[0041]), wherein the control unit controls the light source unit to output a first preset pattern for a first preset time and controls the light source unit to output a second preset pattern different from the first preset pattern when determining that the first preset time has elapsed (changing image pattern at intervals of time to provide image scanning, see [0040]-[0041]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the control of the patterning LEDs as taught by Olszak in the control of the pattern as taught by Bae in order to accommodate for scanning exposure that can be used to expose large area substrates.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Tukker et al. [US 2018/0004095].
For claim 3, Bae fails to explicitly teach an average pitch between the micro light emitting diodes is 5000 µm or less.
Tukker teaches an average pitch between the micro light emitting diodes is 5000 µm or less (20 µm, see [0064]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the micro LED array pitch as taught by Tukker in the .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Ulland et al. [US 2002/0192569].
For claim 4, Bae fails to explicitly teach an emission wavelength of each micro light emitting diode is within a range of 200 to 500 nm.
Ulland teaches an emission wavelength of each micro light emitting diode is within a range of 200 to 500 nm (see [0007]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the wavelength as taught by Ulland in the exposure light as taught by Bae in order to provide for suitable wavelength to sufficiently react with and penetrate into the photoreactive composition to form microcircuit patterns. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen [US 2003/0108806] teaches a scanning LED exposure device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759